CONCURRING OPINION
Donlon, Judge:
I concur in the result.
I would, however, rule for plaintiffs on their motion to strike the State of Washington fish receiving tickets (exhibit D) from the record. Acting Collector Dolgner testified that certain of the State of Washington fish receiving tickets were not in the folder he received from Customs Agent O’Hearn prior to reliquidation (R. 9, 10), and counsel for defendant and for plaintiff stipulated that the State of Washington fish receiving tickets of exhibit D were “not before Mr. Dolgner at the time he made his reliquidations.” (It. 131.)
What the collector may have learned after reliquidation, either from fish receiving tickets or otherwise, is not competent evidence in support of his finding made as of the date of reliquidation.
Plaintiffs’ motion to strike exhibit D should be granted.